Citation Nr: 1508616	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO. 09-42 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent prior to September 20, 2006 and in excess of 40 percent from September 20, 2006 forward for a service-connected low back disability, to include lumbar degenerative disc disease (DDD).

2. Entitlement to an increased rating in excess of 10 percent for a left wrist disability, to include post-traumatic arthritis. 

3. Entitlement to an increased rating in excess of 10 percent for a right wrist disability, to include post-traumatic arthritis.

4. Entitlement to a separate, compensable rating for bilateral wrist scars, as residuals of bilateral gangliectomies.

5. Entitlement to an increased rating in excess of 10 percent for a left thumb disability, to include residuals of a left thumb fracture.

6. Entitlement to service connection for a cervical spine disability, to include cervical spine stenosis.

7. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder and passive-aggressive personality disorder.

8. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD), and, if so, whether the reopened claim should be granted.

9. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, to include DJD, and, if so, whether the reopened claim should be granted.

10. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972 and from September 1980 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2006 and September 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

By way of background, in June 2006 the RO granted increased ratings of 10 percent for the Veteran's bilateral wrist disabilities and 20 percent for the low back disability and denied service connection for PTSD. The RO deferred the claims for service connection for a cervical spine disability and reopening of service connection for bilateral knee disabilities, and then denied those claims in the September 2006 rating decision.

The RO granted an additional increased rating of 40 percent for the Veteran's low back disability in an April 2007 rating decision, effective September 20, 2006. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Board notes filed a claim for TDIU and the RO denied it in an October 2014 rating decision. However, TDIU is part and parcel of the claim for an increased rating for the low back disability on appeal, as the Veteran asserts it is the low back disability, at least in part, that renders him unemployable. See id. As such, the issue of TDIU has been raised by the record. As the claim of TDIU requires further development, it is addressed in the remand section below.

Some RO actions may operate as a waiver of the time requirements for filing a substantive appeal. Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32). Here, the Veteran submitted his notice of disagreement to the June 2006 rating decision outside of the applicable one year appellate period. However, the NOD was noted as accepted and a statement of the case was issued. Therefore, although the notice of disagreement was late, VA accepted it and has continued to treat the claims as though they are on appeal. As such, VA has waived its right to object to the timeliness of the appeal.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the Board has expanded the claim of service connection for PTSD to a claim for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and passive aggressive personality disorder.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, bilateral knee disabilities and a cervical spine disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 20, 2006, the Veteran's low back disability was manifested by forward flexion to 38 degrees, a combined range of motion of 116 degrees, pain on movement, rigid movement, muscle atrophy, muscle spasm, abnormal gait and abnormal spinal contour, weakness, fatigue, lack of endurance, and the use of a brace; but not by forward flexion of 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

2. From September 20, 2006 forward, the Veteran's low back disability was manifested by forward flexion to 15 degrees at worst, swelling, pain, muscle atrophy, muscle spasm, rigid movement, antalgic gait and posture, weakness, fatigue, lack of endurance, and the use of a brace; but not by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.

3. Throughout the appellate period the Veteran's right wrist disability is manifested by arthritis, pain, stiffness, weakness, swelling, tenderness, loss of grip strength, lack of endurance, dorsiflexion to 30 degrees at worst, palmar flexion to 40 degrees at worst, and limitation of motion affecting a major joint due to arthritis; but not by occasional incapacitating exacerbations of arthritis, favorable or unfavorable ankylosis of any type, or loss of use of the right hand.

4. Throughout the appellate period the Veteran's left wrist disability is manifested by arthritis, pain, stiffness, weakness, swelling, tenderness, loss of grip strength, lack of endurance, dorsiflexion to 30 degrees at worst, palmar flexion to 55 degrees at worst, and limitation of motion affecting a major joint due to arthritis; but not by occasional incapacitating exacerbations, favorable or unfavorable ankylosis of any type, or loss of use of the left hand.

5. The Veteran has one or two bilateral residual wrist scars, to include as residuals of bilateral wrist gangliectomies, that are painful to palpation.

6. Throughout the appellate period the Veteran's left thumb disability is manifested by limitation of motion with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, pain on movement, and swelling; but not by limitation of motion with a gap of more than two inches between the thumb pad and the fingers or ankylosis of the thumb or multiple digits.

7. An April 1996 rating decision denied service connection for bilateral knee disabilities. The Veteran was notified of his rights, but did not file a notice of disagreement as to those issues.

8. The evidence associated with the claims file subsequent to the April 1996 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claims of service connection for bilateral knee disabilities.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 20 percent prior to September 20, 2006 for a low back disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2. The criteria for an increased rating in excess of 20 percent from September 20, 2006 forward for a low back disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

3. The criteria for an increased rating in excess of 10 percent for a left wrist disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).

4. The criteria for an increased rating in excess of 10 percent for a right wrist disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2014).

5. The criteria for a separate, compensable rating for the Veteran's bilateral residual wrist scars have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.118, Diagnostic Code 7804 (2014).

6. The criteria for an increased rating in excess of 10 percent for a left thumb disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5228 (2014).

7. The April 1996 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

8. New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for bilateral knee disabilities. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the fully favorable decision as to the issues of reopening, no further discussion of compliance with VA's duty to notify and assist as to those issues is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). VA's duty to provide notice and assistance with respect to the claims for increased ratings is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in January 2006, prior to the initial unfavorable adjudication in June 2006 and September 2006. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in March 2006, June 2006, and April 2008. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the medical and lay evidence in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for a low back disability, bilateral knee disabilities, and a left thumb disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

The Veteran contends he is entitled to increased ratings for his service-connected low back, left and right wrist disabilities, and left thumb disability. The Board will address each claim in turn, applying the legal framework laid out above. As the law and analysis for the left and right wrist disabilities are the same, the claims will be addressed together in the interest of brevity.

A. Low Back Disability

The Veteran's low back disability is rated under Diagnostic Code 5242, covering degenerative arthritis of the spine. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury. Id.

Under the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Formula.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

For the purposes of clarity, the Board will first look at the period prior to September 20, 2006, followed by the period thereafter. For the period prior to September 20, 2006, the objective medical evidence is against a finding that an initial rating in excess of 20 percent for a low back disability is warranted. The Veteran was provided with a VA examination in June 2006. The examiner noted that the Veteran had forward flexion to 45 degrees with pain at 20 degrees, extension to 15 degrees with pain at 10 degrees, left lateral flexion to 15 degrees with pain at 10, right lateral flexion to 17 degrees with pain at 10, left lateral rotation to 18 degrees with pain at 10, and right lateral rotation to 15 degrees with pain at 10, for a combined range of motion of 125 degrees. The examiner noted severe muscle spasm with abnormal gait and abnormal spinal contour. The examiner also noted weakness and fatigue from lack of endurance, as well as pain on movement and the use of a brace. 

A private treatment report from February 2005 reflects forward flexion to 38 degrees, extension to less than 8 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 10 degrees, for a combined range of motion of 116 degrees. The examiner noted rigid and painful movement, with pain and muscle atrophy in the lumbar area. No other range of motion testing is of record for the period prior to September 20, 2006. 

Therefore, based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that, for the period prior to September 20, 2006, the Veteran's low back disability more nearly approximated the level of severity contemplated by a higher rating of 40 percent for degenerative arthritis of the lumbar spine, as there is no evidence that the Veteran's low back disability was manifested by favorable ankylosis or forward flexion limited to 30 degrees or less. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

In evaluating the Veteran's level of disability for the period prior to September 20, 2006, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion and pain on movement, which he is competent to report. Jandreau, 492 F.3d 1372. The June 2006 VA examiner and February 2005 private treatment record also reflect notations of limitations due to weakness, pain, lack of endurance, rigidity and fatigue. However, these factors and their effects on range of motion were taken into account at the time of the measurements in both examinations. Therefore, the Veteran's currently assigned rating of 20 percent based on limitation of motion already fully contemplates additional limitation due to these noted factors. 38 C.F.R. §§ 4.40, 4.45, 4.59. 

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to September 20, 2006. The June 2006 VA examiner did not note that the Veteran had IVDS or incapacitating episodes. No evidence of either IVDS or incapacitating episodes was listed in the February 2005 medical treatment record. Further, the Veteran has not stated that he has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 20 percent based on incapacitating episodes lasting at least four weeks but less than six weeks is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's left and right lower extremity radiculopathy has already been granted and assigned 10 percent ratings, and are therefore already contemplated by their assigned ratings. No other neurologic abnormalities have been noted as being associated with the Veteran's low back disability. As such, additional separate compensable ratings for the period prior to September 20, 2006 are not warranted. 38 C.F.R. § 4.71a, General Formula, Note 1.

Turning to the period from September 20, 2006 forward, the objective medical evidence is against a finding that a disability rating in excess of 40 percent for a low back disability is warranted. The April 2008 VA examiner found that the Veteran had forward flexion to 30 degrees with evidence of painful motion at 20 degrees, extension to 15 degrees with evidence of pain at 10 degrees, left lateral flexion to 15 degrees with pain at 10, right lateral flexion to 16 degrees with pain at 10, left lateral rotation to 15 degrees with pain at 10, and right lateral rotation to 15 degrees with pain at 10. The examiner noted swelling and pain on palpation, muscle spasms, antalgic gait and posture, as well as weakness, fatigue, lack of endurance, and pain.

Numerous private medical records from this period are of record. A September 2006 treatment record reflects forward flexion to 28 degrees, extension to less than 7 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 15 degrees. The examiner noted rigid and painful motion. A July 2007 treatment record recorded forward flexion to 25 degrees, extension to less than 5 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 15 degrees. The examiner noted spinal rigidity, pain on palpation, muscle atrophy, and painful motion.

An April 2008 records shows forward flexion to 15 degrees with evidence of painful motion at 5 degrees, extension to 10 degrees with evidence of pain at 5 degrees, left lateral flexion to 10 degrees with pain at 5, right lateral flexion to 12 degrees with pain at 7, left lateral rotation to 12 degrees with pain at 7, and right lateral rotation to 10 degrees with pain at 5. The examiner additionally noted swelling and pain on palpation, muscle atrophy, muscle spasm, and rigid and painful movement. The examiner noted the presence of weakness, fatigue, lack of endurance, and pain that affected function, as well as the use of a brace. Another April 2008 record notes severe ankylosis of the entire spinal column. 

Finally, an August 2011 treatment record recorded forward flexion to 15 degrees with evidence of painful motion at 5 degrees, extension to 10 degrees with evidence of pain at 5 degrees, left lateral flexion to 10 degrees with pain at 5, right lateral flexion to 12 degrees with pain at 7, left lateral rotation to 12 degrees with pain at 7, and right lateral rotation to 10 degrees with pain at 5. Swelling and pain on palpation, muscle atrophy, muscle spasm, and rigid and painful movement were noted, as were the presence of weakness fatigue, lack of coordination and pain. Other private treatment records reflect complaints of low back pain and diagnoses of a low back disability, specifically a November 2009 record, but no additional range of motion testing is of record.

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's low back disability more nearly approximated the level of severity contemplated by a 50 percent rating for the period from September 20, 2006 forward. As the Veteran was noted to have some range of motion in his lumbar spine, it cannot be said that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, as required by a 50 percent rating. Lewis v. Derwinski, 3 Vet. App. 259 (1992); 38 C.F.R. § 4.71a, General Formula, Note 5. 

The Board notes that in an April 2008 statement, a private examiner stated the Veteran had severe ankylosis of the entire spine, which would warrant a 100 percent rating. However, as with unfavorable ankylosis above, VA and private range of motion testing both before and after that statement, as described above, clearly reflect that the Veteran does have some range of motion in his lumbar spine, albeit limited to the level contemplated by a 40 percent rating. Therefore it is not possible that the Veteran's entire spine is ankylosed for VA purposes. Lewis, 3 Vet. App. 259. Further, none of the characteristics of unfavorable ankylosis were noted to be present on examination, nor has the Veteran complain of them in the lay statements of record. 38 C.F.R. § 4.71a, General Formula, Note 5. Therefore, an increased rating in excess of 40 percent from September 20, 2006 forward is not warranted. 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

In evaluating the Veteran's level of disability for the period from to September 20, 2006 forward functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of low back pain and limitation of motion, which he is competent to report. Jandreau, 492 F.3d 1372. Both VA and private treatment records reflect the presence of weakness, pain, fatigue, lack of endurance, spasms, rigidity, swelling, and atrophy. However, these factors and the additional functional impairment they cause are directly contemplated by the range of motion testing of record. Further, there is no medical evidence indicating that these additional factors have the effect of rendering the Veteran's lumbar spine effectively ankylosed. As such, the Board finds that additional functional loss due to pain, weakness, fatigue, or other factors are already fully contemplated by the Veteran's current 40 percent rating. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to September 20, 2006. The April 2008 VA examiner did not note that the Veteran had IVDS, and none of the private treatment records provide a diagnosis of IVDS or note incapacitating symptoms. Further, the Veteran has not stated that he has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 40 percent based on incapacitating episodes lasting at least six weeks is not warranted. Id.

Again, when evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately. 38 C.F.R. § 4.71a, General Formula, Note 1. As stated above, the Veteran is already service connected for bilateral lower extremity radiculopathy and has been assigned a rating of 10 percent for each extremity, and therefore those disabilities are already fully contemplated by their assigned ratings. There is no medical or lay evidence of additional neurologic abnormalities during the period. As such, no additional separate compensable ratings are warranted.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 20 percent prior to September 20, 2006 and in excess of 40 percent from September 20, 2006 forward for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Left and Right Wrist Disability

The Veteran's left and right wrist disabilities are rated by analogy to Diagnostic Code 5010, covering traumatic arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. Under Diagnostic Code 5010, traumatic arthritis established by x-ray findings is rated as degenerative arthritis. Id. Degenerative arthritis, under Diagnostic Code 5003, is in turn rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

When however, the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major join affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Id. Limitation of motion must be objectively confirmed by findings such as swelling muscle spasm, or satisfactory evidence of painful motion. Id. The wrists are considered a major joint. 38 C.F.R. § 4.45.

A 10 percent rating for degenerative arthritis is warranted when there is x-ray evidence of involvement of two or more major joints 38 C.F.R. § 4.71a, Diagnostic Code 5003. A 20 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations. Id. The 20 percent and 10 percent ratings based on x-ray findings are not to be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

In this case, throughout the appellate period the Veteran's limitation of motion in both wrists has been measured at dorsiflexion to 30 degrees at worst and palmar flexion to 40 degrees at worst. These measurements are noncompensable under the Diagnostic Code governing limitation of motion of the wrist. 38 C.F.R. § 4.71a, Diagnostic Code 5215, Plate I. Therefore, the Veteran's current 10 percent ratings are based on limitation of motion affecting two or more major joints. 

The Veteran has consistently complained of pain in his wrist bilaterally, which he is competent to report. Jandreau, 492 F.3d 1372. However, he has not indicated that his bilateral traumatic arthritis is manifested by incapacitating exacerbations of any kind. Turning to the medical evidence, the March 2006 and April 2008 VA examinations note limited ranges of motion and complaints of pain on motion, as well as the presence of swelling and pain on palpation. Private treatment records and medical reports throughout the period on appeal reflect notations of pain on movement, swelling and limited range of motion, including reports from February 2005, September 2006, July 2007, April 2008, August 2011, and February 2014. The VA examinations and private treatment records clearly reflect x-ray confirmation of bilateral wrist osteoarthritis. However, none of the medical records, either private of VA, indicate that the Veteran suffers from incapacitating exacerbations as a result of his bilateral wrist osteoarthritis. 

In light of the lay and medical evidence of record, the preponderance of the evidence is against a finding that the Veteran's bilateral traumatic arthritis of the wrist more nearly approximates the level of severity contemplated by a 20 percent rating for arthritis, as there is no evidence that the Veteran's disability in either wrist is manifested by incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, increased ratings in excess of 10 percent for the Veteran's left and right wrist traumatic arthritis are not warranted in this case. Id.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5214, governing ankylosis of the major and minor wrist, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis, 3 Vet. App. 259 (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). The March 2006 VA examiner specifically noted that the Veteran had range of motion bilaterally in his wrists. The private treatment records associated with the claims file also reflect that the Veteran has a range of motion, albeit decreased, in both of his wrists. While the April 2008 examiner noted ankylosis in both wrists, the examiner also noted that the Veteran had range of motion in both wrists. Thus, while ankylosis was noted in the report, the fact that the examiner recorded that the Veteran had a range of motion in both wrists means that it is not possible that the Veteran's wrists are ankylosed for VA purposes. Id. The Veteran has also not indicated at any point that he cannot move either his left or right wrist. Therefore, a higher rating based on ankylosis is not warranted. 

The Board has considered the propriety of separate, compensable ratings for the residual scars of the Veteran's bilateral gangliectomies. Private treatment records from July 2007, November 2009 and August 2011 indicated that the Veteran's residual scars are painful on palpation. This finding is also present in the April 2008 VA joints examination. As the evidence reflects that the residual scars are painful, the Board finds that a separate, compensable rating for the Veteran's bilateral residual scars is warranted in this case. 38 C.F.R. § 4.118, Diagnostic Code 7804.

As there is no medical evidence of any type of ankylosis in conformity with the VA's definition therefor, a higher rating based on loss of use of the hand is also not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5214, Note. Further, there is no medical or lay evidence that so little effective function remains in either of the Veteran's wrists that he would be better serviced by amputation. 38 C.F.R. § 3.350(a)(2). There is no medical evidence of, and the Veteran has not complained of, ankylosis of multiple or individual digits of the left or right hand. 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223. Finally, there is no medical evidence showing, and the Veteran has not complained of, limitation of flexion or extension of the forearm, nonunion of the radius and ulna, impairment of the ulna or radius, or impairment of supination or pronation. 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5210-5213.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, swelling, flare-ups, spasms, stiffness, loss of grip, weakness, and limitation of motion, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. Both VA examiners found that there was weakness, lack of endurance, and pain which affected the Veteran's range of motion bilaterally. Private treatment records also reflected weakness, swelling and other factors. However, the examiners the additional limitation of motion due to these factors was taken into account in the range of motion measurements. Further, it was not indicated that these additional factors resulted in ankylosis, incapacitating exacerbations, or other factors that would result in the Veteran's left and right wrist disabilities more closely approximating a higher rating under Diagnostic Code 5003 or any other applicable Diagnostic Code. Therefore, the functional impact of these additional factors is fully considered by the Veteran's currently assigned 10 percent ratings for his left and right wrists. 38 C.F.R. §§ 4.40, 4.45, 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an increased rating in excess of 10 percent for the Veteran's service-connected left or right wrist disability. See Schafrath, 1 Vet. App. at 593. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claims are denied.

C. Left Thumb Disability

The Veteran's left thumb disability is rated under Diagnostic Code 5003, covering degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's left thumb disability will be rated based on the Diagnostic Code concerning limitation of motion of the thumb. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5228. 

Under Diagnostic Code 5228, a 10 percent rating is warranted for limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a, Diagnostic Code 5228. A 20 percent rating is warranted for limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. Id.

In this case, the evidence is against a finding that a disability rating in excess of 10 percent for a left thumb disability is warranted. The Veteran has complained of pain and limitation of motion in his thumb, including that he cannot touch his fingers to his thumb, which he is competent to report. Jandreau, 492 F.3d 1372. Turning to the medical evidence, the Veteran was provided with VA examinations in March 2006 and April 2008. The March 2006 VA examiner noted that the gap between the thumb and fingers was one half inch, and that the gap between the tip of the thumb and the transverse crease of the palm was one and a half inch. The examiner also noted that functional impairment was present due to pain and swelling. The April 2008 examiner made the same findings concerning the left thumb disability. 

Private treatment records repeatedly refer to limitation of motion of the left thumb, as well as pain and swelling, but do not contain any measurements concerning the limitation of motion of the thumb. This includes private records from February 2005, September 2006, July 2007, April 2008, August 2011, and February 2014. Therefore, based on the lay and medical evidence of record, the Board finds that the Veteran's left thumb disability does not more nearly approximate the level of severity contemplated by a 20 percent rating for limitation of motion of the thumb. 38 C.F.R. § 4.71a, Diagnostic Code 5228. 

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5224, governing ankylosis of the thumb, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis, 3 Vet. App. 259 (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). Neither of the VA examiners nor any of the private treatment records indicate that the Veteran's left thumb disability is manifested by ankylosis, with all of the records reflecting at least some range of motion. Id. The Veteran has also not indicated at any point that he cannot move either his left or right wrist. Further there is no evidence of ankylosis of any type of multiple digits on the Veteran's left hand. 38 C.F.R. § 4.71a, Diagnostic Code 5216-5223. Finally, there is no medical or lay evidence that so little effective function remains in the Veteran's left thumb that he would be better served by amputation. 38 C.F.R. § 4.71a, Diagnostic Codes 5224, Note, 5152.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, swelling, stiffness, loss of grip, weakness, and limitation of motion, all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. Both the VA and private medical records reflect notations of pain and swelling that causes additional functional impairment. However, this additional impairment was taken into account by the measurements conducted by the VA examiners, and none of the other medical evidence indicates that the additional functional impairment results in a disability picture that more nearly approximates the level contemplated by a 20 percent rating for limitation of motion of the thumb. Therefore, the functional impact of these additional factors is fully considered by the Veteran's currently assigned 10 percent ratings for his left thumb. 38 C.F.R. §§ 4.40, 4.45, 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an increased rating in excess of 10 percent for the Veteran's service-connected left thumb disability. See Schafrath, 1 Vet. App. at 593. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The Board will address each claim in turn, followed by the special considerations contained in Johnson v. McDonald. As the analysis is substantially the same for both the left and right wrist disability, the Board will address them together in the interest of brevity.

A. Low Back Disability

The first Thun element is not satisfied here. The Veteran's service-connected low back disability is manifested by decreased range of motion, rigid movement, muscle atrophy, muscle spasm, abnormal gait and abnormal spinal contour, weakness, fatigue, lack of endurance, and the use of a brace. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5242. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. The additional limiting factors noted by the VA and private examiners, such as fatigue, weakness and lack of endurance, although not directly contemplated by the rating schedule are inherently considered as part of the range of motion measurements of record, as their effect is to further reduce the Veteran's range of motion. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.
B. Left and Right Wrist Disabilities

As above, the first Thun element is not satisfied here. The Veteran's service-connected left and right wrist disabilities are manifested by pain, stiffness, weakness, swelling, tenderness, loss of grip strength, lack of endurance, dorsiflexion to 30 degrees at worst, palmar flexion to 40 degrees at worst, and limitation of motion affecting a major joint due to arthritis. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system and the specific Diagnostic Codes governing arthritis. See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the left or right wrist disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

C. Left Thumb Disability

Finally, as with the other disabilities, the first Thun element is not satisfied. The Veteran's service-connected left thumb disability is manifested by limitation of motion with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, pain on movement, and swelling. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5228. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's left thumb disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

D. Johnson v. McDonald Considerations

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a low back disability, left and right wrist disabilities, left and right lower extremity radiculopathy, and a left thumb disability. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back disability, bilateral wrist disabilities or left thumb disability combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his claims. Copies of service department records have been submitted by the Veteran on numerous occasions during the course of the appeal. However, these records are duplicative of service treatment records already associated with the claims file at the time of the prior final denial. As the recently associated service treatment records are duplicative and therefore not new, new and material evidence is required to reopen each of the claims. 38 C.F.R. § 3.156(c).

Second, the Board finds that new and material evidence sufficient to warrant reopening has been submitted. The RO last denied service connection for a bilateral knee disability in April 1996. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence during the applicable appellate period. Therefore, the April 1996 decision became final. 38 U.S.C.A. §§ 7104, 7105 (1996); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996). 

The evidence of record in April 1996 consisted of the Veteran's service treatment records and a VA examination. The evidence of record did not establish a current chronic disability, specifically arthritis. Evidence received since the rating decision includes private treatment records, March 2006, June 2006 and April 2008 VA examinations, the Veteran's May 2013 hearing testimony, and additional lay statements by the Veteran. Of particular note are the private treatment records and VA examinations, which reflect diagnoses of bilateral DJD or osteoarthritis in the Veteran's knees. There is no evidence the medical evidence is not competent and it is presumed credible for the purposes of reopening. Justus, 3 Vet. App. at 513.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of a current disability. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for bilateral knee disabilities is warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating in excess of 20 percent prior to September 20, 2006 for a service-connected low back disability, to include lumbar degenerative disc disease, is denied.

Entitlement to an increased rating in excess of 40 percent from September 20, 2006 forward for a service-connected low back disability, to include lumbar degenerative disc disease, is denied.

Entitlement to an increased rating in excess of 10 percent for a left wrist disability, to include post-traumatic arthritis, is denied.

Entitlement to an increased rating in excess of 10 percent for a right wrist disability, to include post-traumatic arthritis, is denied.

Entitlement to a separate, compensable rating for the Veteran's bilateral residual wrist scars, to include as residuals of a bilateral wrist gangliectomies, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating in excess of 10 percent for a left thumb disability, to include residuals of a fracture, is denied.

New and material evidence having been received, the claim for service connection for a left knee disability, to include DJD, is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a right knee disability, to include DJD, is reopened; the appeal is granted to this extent only.




REMAND

VA has a duty to assist a Veteran with the development of his claim. 38 U.S.C.A. § 5103A. In an effort to completely develop the claim, the Board finds that a social and industrial survey is in order, with contacts of any recent employers, friends and neighbors, and his wife, to ascertain the nature of the Veteran's interactions and circumstances of his most recent employments and his termination therefrom. 

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). While the examiner who provided the March 2006, June 2006, and April 2008 VA examinations provided reliable notations concerning his objective observations of the Veteran's disabilities, the examiner did not, in any of the reports, express an opinion as to whether the disabilities are related to service. As such, an addendum opinion is necessary so that the examination can provide an opinion and supporting rationale as to each disability. The examiner should express an opinion as to whether it is at least as likely as not that the left knee, right knee and cervical spine disabilities are related to service.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). As noted earlier, the Board has expanded the Veteran's claim for service connection for PTSD to include his other diagnosed psychiatric disorders. Clemons, 23 Vet. App. 1. In this case, the Veteran has current diagnoses of PTSD, major depressive disorder and passive aggressive personality disorder, service treatment records reflect complaints of increased stress during service, the Veteran has stated that his acquired psychiatric disorder has been consistent since service, and there is otherwise insufficient competent medical evidence to make a decision on the claims. See 38 U.S.C.A. § 1154(b); McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, a VA examination is needed to determine whether the Veteran's acquired psychiatric disorder, to include PTSD, major depressive disorder, and passive aggressive personality disorder, is causally related to his active duty service.

Finally, following the above development, the Board finds that a combined-effects medical opinion should be obtained. The Board notes that while a combined-effects medical opinion is not required in every case in order to adjudicate the issue of entitlement to TDIU, it must be explained how the evidence of record supports a determination that the combined effects of the Veteran's multiple service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment. See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013). In this case, however, there is no evidence that addresses the cumulative effect of the Veteran's disabilities on his employability. Further, in statements the Veteran has attributed his unemployability to multiple disabilities, including his low back and bilateral lower extremity radiculopathy. Therefore, the Board finds that a combined-effects opinion is required before a determination can be made.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Obtain a social and industrial survey to ascertain the degree of the Veteran's social interactions and work or work-like functioning. The evidence of record must be made available to and reviewed by the individual conducting the survey. The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities. Information must be sought from former employers regarding any work impairments and reasons for any cessation of work or quitting or firing. Friends and neighbors must be interviewed to ascertain the nature of the Veteran's social interactions. The Veteran's wife must also be interviewed, for information concerning familial interactions / socialization. 

The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

3. Obtain an addendum opinion from the examiner who conducted the April 2008 VA examinations, or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the left knee disability was incurred or aggravated in service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the right knee disability was incurred or aggravated in service?

c) Is it at least as likely as not (a fifty percent probability or greater) that the cervical spine disability was incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. Review of the entire claims file is required; however, attention is invited to a January 1993 service record reflecting complaints of neck pain, and a November 1980 service record reflecting complaints of left knee pain.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After completing the development listed in Directives 1 and 2 to the extent possible, schedule the Veteran for a VA psychiatric examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric disorder, to include PTSD, major depressive disorder and passive aggressive personality disorder, was incurred or aggravated in service?

A detailed rationale supporting the examiner's opinions should be provided. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition against it.

5. After the above development is completed, schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment. 

In proffering an opinion, the examiner should review the paper and electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks. The examiner should also consider in the analysis the effects of the bilateral knee, cervical spine and psychiatric disorders if it is indicated from the evidence in the claims file that these disabilities are related to service. The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

6. Thereafter, readjudicate the issues on appeal as noted above, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


